                  IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF ALASKA


 UNITED STATES OF AMERICA,

                         Plaintiff,

                    v.

 CHRISTOPHER TEMPLIN,                        Case No. 3:18-cr-00098-SLG-DMS-3

                         Defendant.


       ORDER RE FINAL REPORT AND RECOMMENDATION OF THE
           MAGISTRATE JUDGE UPON A PLEA OF GUILTY

      A plea agreement was filed in this case at Docket 258. Pursuant to Rule 11

of the Federal Rules of Criminal Procedure, this matter was referred to the

Honorable Magistrate Judge Deborah M. Smith by the District Court, with the

written and oral consents of Defendant, counsel for Defendant, and counsel for the

United States. A proposed change of plea hearing was held before the magistrate

judge at which Mr. Templin entered a guilty plea to Count 3 of the First Superseding

Indictment ,which is a violation of 21 U.S.C. § 841(a)(1), Distribution of a Controlled

Substance.

      Judge Smith issued a Final Report and Recommendation at Docket 274, in

which she recommended that the District Court accept the Defendant’s plea of

guilty to Count 3 of the First Superseding Indictment, and admission of the criminal




     Case 3:18-cr-00098-SLG-DMS Document 275 Filed 11/20/20 Page 1 of 2
forfeiture allegation. No objections to the Final Report and Recommendation have

been filed.

      The matter is now before this Court pursuant to 28 U.S.C. § 636(b)(1). The

Court has reviewed the Final Report and Recommendation and adopts it.

Accordingly, IT IS ORDERED that the Court ACCEPTS Defendant’s plea of guilty

to Count 3 of the First Superseding Indictment – Distribution of a Controlled

Substance, and Defendant is adjudged GUILTY of Count 3. The Court further

finds that Defendant has ADMITTED the forfeiture allegation. An Imposition of

Sentence hearing is confirmed for February 5, 2021 at 11:30 a.m. in Virtual

Courtroom 2.

      DATED this 20th day of November, 2020 at Anchorage, Alaska.

                                             /s/ Sharon L. Gleason
                                             UNITED STATES DISTRICT JUDGE




Case No. 3:18-cr-00098-SLG-DMS-3, USA v. Templin
Order re Final Report and Recommendation
Page 2 of 2
     Case 3:18-cr-00098-SLG-DMS Document 275 Filed 11/20/20 Page 2 of 2
